Case 1:20-cv-00027-SPW Document 34 Filed 09/29/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

AMANDA NOEL and JOSEPH
NOEL, CV 20-27-BLG-SPW

Plaintiffs,
ORDER
VS.

BAYER CORPORATION; BAYER
PHARMA A.G., BAYER ESSURE
INC. f/k/a CONCEPTUS, INC., and
BAYER HEALTHCARE
PHARMACEUTICALS INC.,

 

Defendants.

 

Upon the parties’ Joint Stipulation for Voluntary Dismissal (Doc. 33), by
and between their counsel of record,

IT IS HEREBY ORDERED that the above-entitled cause is DISMISSED
without prejudice.

The Clerk of Court is directed to notify the parties of the making of this
Order.

DATED this LP tay of September, 2020.

Leon Melton.

SUSAN P. WATTERS
U.S. DISTRICT JUDGE

1
